Citation Nr: 0610318	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  04- 23 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability, as secondary to service-connected hydradenitis 
suppurativa, bilateral axillae and anterior trunk with 
nontender scars on the anterior abdomen, chest, and groin 
area (hydradentitis suppurativa).

2.  Entitlement to service connection for a left shoulder 
disability, as secondary to service-connected hydradenitis 
suppurativa, bilateral axillae and anterior trunk with 
nontender scars on the anterior abdomen, chest, and groin 
area (hydradentitis suppurativa).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Robert Pezold, Associate Counsel


INTRODUCTION

The veteran had active service from September 1974 until 
August 1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (RO), which denied the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that she suffers from tendonitis of the 
right shoulder and arthritis of the left shoulder, both as 
secondary to her service-connected hydradenitis suppurativa.  
In a September 2002 VA examination report, the VA examiner 
stated that he could not draw a definite relationship between 
the surgery for the veteran's hydradenitis suppurativa and 
any degenerative changes in the veteran's shoulders.  The 
Board finds that the VA examiner's choice of words are 
unclear, and the Board can not presently make a determination 
as to the veteran's claim of secondary service connection.  
Indeed, from his response it is not possible to determine 
whether it is at least as likely as not that the veteran's 
shoulder disabilities are proximately due to or aggravated by 
the veteran's service-connected hydradenitis suppurativa.  



Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to the 
VA examiner who administered the September 
2002 examination.  The VA examiner should 
state whether it is at least as likely as not 
that the veteran has a right shoulder 
disability, to include calcific tendonitis, 
and/or a left shoulder disability, to include 
arthritis, that are proximately due to or 
aggravated by the veteran's service-connected 
hydradenitis suppurativa.  In answering this 
query, the examiner should provide a clear 
rationale consistent with the evidence of 
record.  Should that VA examiner be 
unavailable, a similarly qualified medical 
expert may respond in his place.  In either 
case, the claims folder must be reviewed in 
conjunction with this inquiry and the 
examination report should indicate that such 
review has taken place.  

2.  Upon completion of the above, readjudicate 
the issues on appeal and consider all evidence 
received since issuance of the most recent 
Statement of the Case.  If any benefit sought 
on appeal remains denied, the appellant and 
her representative should be furnished an 
appropriate supplemental statement of the case 
and be provided an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for further appellate consideration, as 
appropriate.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





